Nationwide Mutual Funds Nationwide Bailard Cognitive Value Fund Nationwide Bailard International Equities Fund Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark Bond Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide HighMark Short Term Bond Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Nationwide Ziegler Wisconsin Tax Exempt Fund Supplement dated December 20, 2013 to the Statement of Additional Information dated November 29, 2013 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Nationwide Ziegler Equity Income Fund, Nationwide Ziegler NYSE Arca Tech 100 Fund and Nationwide Ziegler Wisconsin Tax Exempt Fund On November 30, 2013, Ziegler Lotsoff Capital Management, LLC (“Ziegler”), the subadviser to the Nationwide Ziegler Equity Income Fund, Nationwide Ziegler NYSE Arca Tech 100 Fund and Nationwide Ziegler Wisconsin Tax Exempt Fund, became a wholly owned subsidiary of Stifel Financial Corporation.In connection with the transaction, Ziegler changed its name to “Ziegler Capital Management, LLC.”All references to Ziegler in the SAI are amended accordingly. In addition, the disclosure regarding Ziegler on page 65 of the SAI is amended to read as follows: Ziegler Capital Management, LLC (“Ziegler”), 20 North Clark Street, Suite 3400, Chicago, IL 60602, is organized as a Wisconsin limited liability company. As of July 31, 2013, Ziegler had approximately $4.1 billion in assets under management.Ziegler is a wholly owned subsidiary of Stifel Financial Corporation.Ziegler (and its predecessors) have been providing investment management services since 1984. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
